PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 30, 2009, at approximately 8:30 a.m., claimant was driving his 2006 Chevrolet Colorado truck east on State Route 7 on the Clovis Bridge in Pentress, Monongalia County, when his truck struck a metal plate, damaging his vehicle’s tire. According to the claimant, the plate had been plowed off the side of the bridge by respondent’s snow plow.
2. Respondent is responsible for the maintenance of State Route 7 which it failed to maintain properly on the date of this incident.
3. As a result, claimant’s vehicle'sustained damage to its right, rear tire in the amount of $90.58.
4. Respondent agrees that the amount of $90.58 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of State Route 7 in Pentress, Monongalia County, on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $90.58.
Award of $90.58.